          Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

TRUGREEN LIMITED                                          *
PARTNERSHIP,
                                                          *
         Plaintiff/Counter Defendant,
                                                          *
          v.                                                            Civil Action No. RDB-20-0335
                                                          *
ALLEGIS GLOBAL SOLUTIONS,
INC.,                                                     *

        Defendant/Counter Claimant.                       *

    *      *        *         *        *         *        *         *        *         *        *         *      *

                                     MEMORANDUM OPINION

         On February 7, 2020, Plaintiff TruGreen Limited Partnership (“TruGreen” or

“Plaintiff”) brought a five-count suit against Defendant Allegis Global Solutions, Inc. (“AGS”

or “Defendant”) alleging breach of contract as well as other state law torts and seeking this

Court’s determination of its entitlement to certain remedies. (See ECF Nos. 1, 32 *SEALED*.)

On March 13, 2020, AGS asserted its own claim for breach of contract against TruGreen with

a filing of a single-count Counterclaim. (See ECF No. 16.) On February 18, 2021, this Court

held an audio motions hearing 1 in which it heard arguments of counsel related to two pending

motions: Defendant AGS’s Motion to Strike Plaintiff’s Affirmative Defenses (ECF No. 25)

and Defendant AGS’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 38).

Having reviewed the submissions of the Parties and heard arguments of counsel, this Court

GRANTED IN PART and DENIED IN PART Defendant AGS’s Motion to Strike (ECF


1This audio hearing was conducted pursuant to Standing Orders 2021-01 and 2021-04 in light of the reduction in
operations due to the COVID-19 pandemic.

                                                         1
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 2 of 18



No. 25). This Court also GRANTED IN PART and DENIED IN PART Defendant AGS’s

Motion to Dismiss (ECF No. 38), specifically DENYING the motion with respect to Count

I and GRANTING that motion as to Counts II-V. These rulings were confirmed in a Letter

Order (ECF No. 71) immediately following that hearing on February 18, 2021. At the hearing,

this Court stated it would provide this supplemental Memorandum Opinion to elaborate on

its rulings with respect to the Motion to Dismiss (ECF No. 38).

                                      BACKGROUND

       In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiff TruGreen is a Delaware limited liability

partnership in the business of lawn care and pest control with its principal place of business

in Memphis, Tennessee. (ECF No. 32 ¶ 1 *SEALED*.) Due to the nature of its business,

TruGreen purportedly must hire thousands of employees to prepare for the growing season.

(Id. ¶ 6 *SEALED*.) These workers are predominantly high-volume, field-based employees

ranging from lawn technicians, to branch sales employees, to call center employees. (Id.) As

TruGreen planned for the 2019 growing season, it decided to employ Recruitment Process

Outsourcing (“RPO”), seeking to transfer most of its high-volume, field-based employee

recruiting to an external provider, Defendant AGS. (Id. ¶ 7 *SEALED*.)

       AGS is a Maryland corporation with its principal place of business in Hanover,

Maryland and a purported leader in “global talent solutions.” (Id. ¶ 2 *SEALED*.) TruGreen

claims that AGS was selected from a field of five different RPO firms to which it sent requests


                                               2
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 3 of 18



for proposal. (Id. ¶ 11 *SEALED*.) TruGreen alleges that it picked AGS on the basis of

certain express and/or implied promises made by AGS throughout the selection process,

including that (i) AGS could meet all of TruGreen’s recruitment and other needs at a

significantly lower cost than any of the other participants in the request for proposal process;

(ii) AGS would conduct enough and sufficient advertising to meet TruGreen’s stated

recruitment needs and goals; (iii) AGS would assign the necessary personnel to accomplish

TruGreen’s objectives; and (iv) AGS made representations consistent with the statements on

its website to induce TruGreen to contract with it. (Id. ¶ 13 *SEALED*.) AGS further

represented that because it was larger and employed multiple centers, it could accomplish the

objectives of the contract with less cost within the time constraints TruGreen specified. (Id.

*SEALED*.) Finally, AGS also made representations regarding its available technology,

including an artificial intelligence system known as “Olivia.” (Id. *SEALED*.)

       Upon selecting AGS as its RPO, TruGreen and AGS entered into a contract pursuant

to which AGS undertook to provide talent procurement services for TruGreen. (Id. ¶ 2

*SEALED*.) The contract between the Parties is the Recruitment Processing Outsourcing

Agreement, dated November 1, 2018 (“RPOA” or the “Agreement”, filed as ECF No. 14-1

*SEALED*). (ECF No. 32 ¶ 5 *SEALED*.) TruGreen asserts that throughout the course

of the RPOA, AGS continued to provide TruGreen with express assurances and promises

that AGS could and would meet TruGreen’s recruitment and other needs.                 (Id. ¶ 15

*SEALED*.) For example, in response to early complaints regarding AGS’s performance due

to lack of applicants/interviews and insufficient advertising, AGS purportedly promised it

would take steps to correct the problems and continued to maintain it could successfully


                                               3
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 4 of 18



provide its agreed-upon services. (Id. *SEALED*.) In particular, TruGreen claims that AGS

promised it would add more recruiters, increase advertising, and adjust strategy in

underperforming markets to meet candidate demand. (Id. *SEALED*.) The Amended

Complaint provides summaries of emails from individuals at each company in support of these

allegations. (Id. *SEALED*.)

       Overall, TruGreen asserts that AGS “failed miserably” to perform under the terms of

the RPOA. (Id. ¶ 18 *SEALED*.) TruGreen further asserts that AGS promised to recruit

and place between 15,000 and 19,000 employees but failed to recruit and place even half of

that number. (Id. *SEALED*.) TruGreen complains that for long periods of time, some of

its branches received no applicants for employment. (Id. *SEALED*.) It additionally asserts

that the “chatbot” Olivia was ineffective, failed to work as promised, and failed to schedule

interviews in sufficient numbers. (Id. *SEALED*.) Further, while AGS agreed to perform

the contract for $6.2 million, AGS asked for and TruGreen agreed to increase the amount of

the contract price to just over $7 million. (Id. *SEALED*.) TruGreen claims that AGS knew

or should have known that it was not performing as the RPOA required, yet it failed to take

actions to improve its performance or otherwise meet its obligations under the contract. (Id.

¶ 20. *SEALED*.)

       TruGreen asserts that as a result of AGS’s material breach of the RPOA, it has suffered

incidental and compensatory damages arising from AGS’s contractual failures, including failed

recruiting, interference with TruGreen’s business processes and profitability, AGS’s

acceptance of payment of almost $5 million for services that were not provided as promised,

and that TruGreen’s profits also suffered. (Id. ¶ 21 *SEALED*.) TruGreen also claims that


                                              4
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 5 of 18



due to the nature of TruGreen’s business, AGS’s breaches of the RPOA could not be fully

rectified or the lost sales recaptured, and that when it became clear that AGS was not going

to be able to fully perform, TruGreen exercised its duty to mitigate damages by performing

AGS’s own contractual duties. (Id. ¶ 22 *SEALED*.) TruGreen alleges that the cost of that

effort was approximately $2.5 million. (Id. *SEALED*.)

       TruGreen filed suit against AGS on February 7, 2020. (ECF No. 1.) It amended that

Complaint on July 2, 2020. (ECF No. 32 *SEALED*.) The Amended Complaint asserts five

separate claims against Defendant AGS. Count I of TruGreen’s Amended Complaint alleges

breach of contract, pointing to specific provisions of the RPOA which AGS allegedly

breached. (Id. ¶¶ 25-35 *SEALED*.)

       Count II of the Amended Complaint alleges negligent misrepresentation. (Id. ¶¶ 36-

45.) Specifically, TruGreen alleges that by virtue of the business and contractual relationship

between TruGreen and AGS, AGS had a duty of care to TruGreen requiring AGS to transmit

accurate information to TruGreen. (Id. ¶ 38.) AGS made representations that it had expertise

in recruiting and placing employees, could perform at a certain cost, would be able to recruit

and place between 15,000 and 19,000 employees, and would generally deliver results better

than anyone else. (Id. ¶ 39.) Such representations were allegedly either intentional or negligent

misrepresentations of AGS’s ability to perform in TruGreen’s industry. (Id.)

       In Count III, TruGreen alleges promissory estoppel/detrimental reliance, claiming that

AGS made multiple clear and definite promises to TruGreen, including post-contractual

promises to take active steps to improve its recruitment and placement of employees. (Id. ¶¶

47-48.) TruGreen further alleges that AGS reasonably expected its promises would induce


                                               5
          Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 6 of 18



action or forbearance on TruGreen’s part, and that such promises did in fact induce such

reliance. (Id. ¶¶ 49-50.)

         Count IV alleges that AGS has improperly continued to demand payments under the

RPOA that are either unearned or unrecoverable based on the terms of the RPOA, or subject

to recoupment/setoff from amounts claimed by TruGreen. (Id. ¶ 55.) TruGreen seeks a

declaratory judgment that states that TruGreen owes no further funds to AGS pursuant to the

RPOA. (Id. ¶ 56.) In Count V, TruGreen also asks this Court to hold that TruGreen is entitled

to recoupment and/or setoff from AGS any amounts it would otherwise owe under the RPOA

in lieu of the damages caused to it by AGS’s breach of the RPOA and other misconduct. (Id.

¶ 61.)

         On March 13, 2020, Defendant AGS filed a single-count Counterclaim against

TruGreen. (ECF. No. 16.) AGS alleges that TruGreen materially breached its duty to

cooperate in the implementation and performance of the RPOA in several ways. On April 6,

2020, TruGreen filed an Answer to the Counterclaim in which the Plaintiff asserted twenty-

six affirmative defenses labeled A through Z. (ECF No. 20.)

         On April 27, 2020, Defendant AGS filed a Motion to Strike Plaintiff’s Affirmative

Defenses (ECF No. 25), challenging 22 of the 26 asserted defenses. On August 20, 2020, the

Defendant also filed a Motion to Dismiss the Plaintiff’s Amended Complaint (ECF No. 38),

seeking dismissal of all five counts asserted by TruGreen and an order foreclosing TruGreen

from recovery of any damages for any of its claims. On February 18, 2021, this Court held an

audio motions hearing in which this Court heard arguments of counsel related to both pending

motions. As confirmed by Letter Order (ECF No. 71), this Court ruled on the record granting


                                             6
         Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 7 of 18



in part and denying in part both motions. Specifically, this Court GRANTED the Defendant’s

Motion to Dismiss with respect to Counts II through V of the Amended Complaint and

DENIED that motion with respect to Count I of the Amended Complaint as well as with

respect to the Defendant’s request that this Court should enter an order barring TruGreen

from recovering any damages.

                                  STANDARD OF REVIEW

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006).

       The United States Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions

be alleged with greater specificity than previously was required.” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo

working principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss.

Iqbal, 556 U.S. at 678. First, while a court must accept as true all factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”); see also Wag More Dogs, LLC v. Cozart, 680 F.3d 359,


                                                  7
         Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 8 of 18



365 (4th Cir. 2012) (“Although we are constrained to take the facts in the light most favorable

to the plaintiff, we need not accept legal conclusions couched as facts or unwarranted

inferences, unreasonable conclusions, or arguments.” (internal quotation marks omitted)).

Second, a complaint must be dismissed if it does not allege “a plausible claim for relief.” Iqbal,

556 U.S. at 679.

       While ruling on a motion to dismiss, a court’s evaluation is generally limited to

allegations contained in the complaint. Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67

(4th Cir. 2016). However, courts may also consider documents explicitly incorporated into

the complaint by reference. Id. at 166 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007)). In addition, a court may “consider a document submitted by the movant

that was not attached to or expressly incorporated in a complaint, so long as the document

was integral to the complaint and there is no dispute about the document’s authenticity.” Id.

(citing Sec'y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007)). A

document is “integral” when “its ‘very existence, and not the mere information it contains,

gives rise to the legal rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point,

LLC, 794 F.Supp.2d 602, 611 (D. Md. 2011) (citation omitted) (emphasis omitted).

Considering such documents does not convert a motion to dismiss to one for summary

judgment. Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).

                                           ANALYSIS

       Defendant AGS moved to dismiss all five counts of Plaintiff TruGreen’s Amended

Complaint, arguing that each count failed to state a plausible claim for relief. (See ECF No.

38-1.) As the basis of this Court’s jurisdiction lies in diversity of citizenship, under 28 U.S.C.


                                                 8
         Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 9 of 18



§ 1332(a), Maryland law applies. Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255,

261 n. 3 (4th Cir. 2013) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). At the hearing of

February 18, 2021, this Court denied the Defendant’s Motion with respect to Count I, for the

reasons set forth on the record, holding that the Amended Complaint stated a plausible claim

for relief for breach of contract under Maryland law. The remainder of this Court’s rulings in

GRANTING the Motion to Dismiss (ECF No. 38) as to Counts II through V were also set

forth on the record but are supplemented as follows.

       A. Negligent Misrepresentation (Count II)

       To state a claim for negligent misrepresentation under Maryland law, a plaintiff must

allege: (1) “defendant, owing a duty of care to the plaintiff, negligently assert[ed] a false

statement;” (2) “the defendant intend[ed] that his statement [would] be acted upon by the

plaintiff;” (3) “the defendant ha[d] the knowledge that the plaintiff [would] probably rely on

the statement, which, if erroneous, [would] cause loss or injury;” (4) “the plaintiff, justifiably,

[took] action in reliance on the statement;” and, (5) “the plaintiff suffer[ed] damage

proximately caused by the defendant’s negligence.” Cooper v. Berkshire Life, Ins. Co., 810 A.2d

1045, 1053-54 (Md. Ct. Spec. App. 2002) (citing Martens Chevrolet, Inc v. Seney, 439 A.2d 534

(Md. 1982) (internal citations omitted)). To determine whether a defendant owes a duty under

the first element, courts look to the nature of the harm likely to result from a failure to exercise

due care and the relationship between the parties. Chubb & Son v. C & C Complete Servs., LLC,

919 F. Supp. 2d 666, 674 (D. Md. 2013).

       In this case, Plaintiff TruGreen specifically alleges that AGS’s tort duty arises from “the

business and contractual relationship between TruGreen and [AGS]” and seeks recovery of


                                                 9
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 10 of 18



“lost profits and . . . $2.5 million” in monetary damages. (ECF No. 32 ¶¶ 37, 45 *SEALED*.)

This is insufficient to state a claim for negligent misrepresentation. It is well-established under

Maryland law that “[t]he mere negligent breach of a contract, absent a duty or obligation

imposed by law independent of that arising out of the contract itself, is not enough to sustain

an action sounding in tort.” Jacques v. First Nat’l Bank, 515 A.2d 756, 759 (Md. 1986). “Absent

special circumstances, the court is reluctant to ‘transform an ordinary contractual

relationship . . . into a fiduciary relationship.’” Spaulding v. Wells Fargo Bank, N.A., 920 F. Supp.

2d 614, 620 (D. Md. 2012) (citing Parker v. Columbia Bank, 604 A.2d 521, 532 (Md. Ct. Spec.

App. 1992)). Such “special circumstances” include contracts between ordinary consumers and

professionals with a high degree of skill such as physicians, attorneys, architects, and public

accounts. See Jacques, 515 A.2d at 763. No such circumstances exist in this case. “Under

Maryland law, a claim for negligent misrepresentation is improper when the only relationship

between the parties is contractual, both parties are sophisticated, and the contract does not

create an express duty of care in making representations.” CapitalSource Fin., LLC v. Pittsfield

Weaving, Co., Inc., 571 F. Supp. 2d 668, 674 (D. Md. 2006).

       This principle of Maryland law is often called the “economic loss doctrine.” Under

this doctrine, “‘courts in this district have attempted to limit remedies to contract law where

the loss is purely economic and the parties engaged in arms-length commercial bargaining.’”

Chubb & Son, 919 F. Supp. 2d 666 at 675 (quoting Gruppo Essenziero Italiano, S.p.A. v. Aromi

D'Italia, Inc., No. CCB-08-65, 2011 WL 3207555, at *8 (D. Md. July 27, 2011) (collecting

cases)); see also Steven B. Snyder, M.D., P.A. v. Cynosure, Inc., No. RDB-18-2049, 2019 WL

1386727, at *4 (D. Md. Mar. 27, 2019). The doctrine “serves as a boundary between contract


                                                 10
       Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 11 of 18



law, the purpose of which is to enforce the expectations of the parties to an agreement, and

tort law, the purpose of which is to protect people and property from foreseeable risks of

harm by imposing upon others a duty of reasonable care.” Cash & Carry Am. Inc. v. Roof

Solutions, Inc., 117 A.3d 52, 61 (Md. Ct. Spec. App. 2015). As this Court has previously noted,

when “the failure to exercise due care creates a risk of economic loss only, courts have

generally required an intimate nexus between the parties as a condition to the imposition of

tort liability.” Chubb & Son, 919 F. Supp. 2d at 674 (quoting Jacques, 515 A.2d at 759)). As

TruGreen’s only alleged harm with respect to this Count is economic, TruGreen cannot bring

a claim for negligent misrepresentation on such basis.

       Finally, TruGreen’s claim for negligent misrepresentation would also seemingly be

barred by the Agreement. The Plaintiff’s arguments with respect to Count II center on

representations allegedly made by Defendant AGS during the request for proposal process, as

well as after the signing of the agreement in November 2018. (See ECF No. 32 ¶¶ 36-45

*SEALED*.)      The RPOA contains three contractual provisions which would prevent

TruGreen’s reliance on these sorts of extracontractual provisions not found within the text of

the RPOA itself. First, the RPOA contains a Warranty Disclaimer, disclaiming both express

and implied warranties which are not included in the text of the RPOA. (See RPOA, § 7.4,

ECF No. 14-1 *SEALED*.) Second, the RPOA also contains an integration clause, which

provides that the RPOA “supersedes all prior oral or written communications concerning the

subject matter of the Agreement . . . .” (See id. § 13.13 *SEALED*.) Third, the contract

provides that any amendments, modifications, or supplements to the RPOA must be “in

writing.” (See id. § 13.15 *SEALED*.) Maryland law recognizes the validity of these types of


                                              11
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 12 of 18



contractual provisions. See Cynosure, Inc., 2019 WL 1386727, at *7 (upholding validity of

warranty disclaimer); Hovnanian Land Inv. Grp., LLC. v. Annapolis Towne Ctr. at Parole, LLC, 25

A.3d 967, 985-86 (Md. 2011) (upholding validity of integration and non-modification clause).

       Even if such provisions would not directly bar TruGreen’s claims on the basis of

extracontractual representations, TruGreen’s reliance on such representations in the face of

these provisions would be unreasonable. As provided above, a plaintiff may only prevail on a

claim for negligent misrepresentation where “the plaintiff, justifiably, [took] action in reliance”

on the challenged statement. Cooper, 810 A.2d at 1053-54 (citing Martens Chevrolet, 439 A.2d

534 (internal citations omitted)). As the Maryland Court of Appeals explained in Parker, “[t]he

terms of a written contract can, of course, be used as evidence of the reasonableness of the

[party’s] reliance upon alleged misrepresentations contrary to those terms.” 604 A.2d at 530.

“[A] person cannot reasonably rely upon . . . allegedly fraudulent statements made in the face

of plainly contradictory contractual language.” Id. For all these reasons, Plaintiff TruGreen

has failed to state a plausible claim for relief under Count II. Count II of the Amended

Complaint is DISMISSED.

       B. Promissory Estoppel (Count III)

       To state a claim for promissory estoppel/detrimental reliance under Maryland law, a

person must allege: (1) the existence of “a clear and definite promise”; (2) where the promisor

has a reasonable expectation that the offer will induce action or forbearance on the part of the

promisee;” (3) “which does induce actual and reasonable action or forbearance by the

promisee”; and (4) “causes a detriment which can only be avoided by enforcement of the

promise.” Pavel Enters., Inc. v. A.S. Johnson Co., 674 A.2d 521, 532 (Md. 1996). Promissory


                                                12
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 13 of 18



estoppel is a quasi-contractual claim, meaning “it is an equitable remedy that permits recovery

‘where, in fact, there is no contract, but where circumstances are such that justice warrants a

recovery as though there had been a promise.’” Odyssey Travel Ctr., Inc. v. RO Cruises, Inc., 262

F. Supp. 2d 618, 626 (D. Md. 2003) (emphasis added) (quoting Swedish Civil Aviation Admin v.

Project Mgmt. Enters., Inc., 190 F. Supp. 2d 785, 792 (D. Md. 2002) (internal quotations and

citations omitted)). Under Maryland law, no quasi-contractual claim may rise “when a contract

exists . . . concerning the same subject matter on which the quasi-contractual claim rests . . . .”

Swedish Civil, 190 F. Supp. 2d at 792 (internal citations omitted). The general rule does not

apply “when the express contract does not fully address a subject matter.” Cty. Comm’rs of

Caroline Cty. v. J. Roland Dashiell & Sons, Inc., 747 A.2d 600, 609 (Md. 2000).

       In this case there is no dispute that the parties are bound by the Agreement, which

deals with the Defendant AGS’s obligations with respect to performing recruiting services for

TruGreen. (See ECF No. 32 ¶ 5 *SEALED*.) TruGreen does not argue that the contract is

invalid or unenforceable. Instead TruGreen argues that the RPOA does not fully address the

subject matter of its claims. (ECF No. 45 at 35 *SEALED*.) TruGreens asserts its claim for

promissory estoppel on the basis of claims made both “[i]n order to become TruGreen’s

service provider” and “[a]fter the parties entered into the RPOA.” (ECF No. 32 ¶¶ 47-48

*SEALED*.) Yet, even if TruGreen’s claim for promissory estoppel is based on such

extracontractual representations, it is unclear to this Court how claims regarding the services

performed or not performed by AGS related to its recruitment services for TruGreen would

fall outside the subject matter of the RPOA. Maryland law allows a plaintiff to bring a claim

for promissory estoppel as “an alternative means of obtaining contractual relief.” Md. Transp.


                                                13
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 14 of 18



Auth. Police Lodge No. 34 Fraternal Order of Police v. Md. Trans. Author, 5 A.3d 1174, 1227 (Md.

Ct. Spec. App. 2010), rev’d in part on other grounds, 21 A.3d 1098 (Md. 2011). However, given

this Court’s denial of the Defendant’s Motion to Dismiss TruGreen’s breach of contract claim

in Count I, TruGreen need not seek promissory estoppel as an alternative remedy in this case.

TruGreen is seeking recovery under Count III in addition to its claims in Count I. This is the

sort of claim Maryland law flatly prohibits. See Odyssey Travel, 262 F. Supp. 2d at 262. Count

III of the Amended Complaint is DISMISSED.

       C. Declaratory Judgment (Count IV)

       In Count IV, TruGreen seeks a Declaratory Judgment that states that it owes no further

funds to Defendant AGS pursuant to the Agreement. The Declaratory Judgment Act

provides, in pertinent part, that “[i]n a case of actual controversy within its jurisdiction . . . any

court of the United States, upon the filing of an appropriate pleading, may declare the rights

and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a). The Act is “‘an enabling [statute],

which confers a discretion on the courts rather than an absolute right upon the litigant.’” Wilton

v. Seven Falls Co., 515 U.S. 277, 287 (1995) (quoting Public Serv. Comm'n of Utah v. Wycoff Co., 344

U.S. 237, 241 (1952)). District courts have “great latitude in determining whether to assert

jurisdiction over declaratory judgment actions.” United Capitol Ins. Co. v. Kapiloff, 155 F.3d 488,

493 (4th Cir. 1998) (quoting Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 422 (4th

Cir. 1998)). Discretion to decline to exercise jurisdiction exists “even when the suit otherwise

satisfies subject matter jurisdiction prerequisites.” Wilton, 515 U.S. at 282.




                                                 14
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 15 of 18



       Generally, a declaratory judgment action is appropriate “when the judgment will serve

a useful purpose in clarifying and settling the legal relations in issue, and . . . when it will

terminate and afford relief from uncertainty, insecurity, and controversy giving rise to the

proceeding.” Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 256 (4th Cir. 1996) (quoting Aetna

Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937)). A proper declaratory judgment

suit must involve “a controversy admitting of specific relief through a decree of conclusive

character, as distinguished from an opinion advising what the law would be upon a

hypothetical state of facts.” Pa. Nat'l Mutual Cas. Ins. Co. v. Alliance Roofing & Sheet Metal, Inc.,

No. WDQ-12-1427, 2013 WL 1120587, at *3 (D. Md. Mar. 14, 2013) (quoting White v. Nat'l

Union Fire Ins. Co. of Pittsburgh, 913 F.2d 165, 167 (4th Cir. 1990)). Additionally, the courts’

power to hear declaratory judgment claims “should not be exercised for the purposes of trying

issued involved in cases already pending, . . . or for the purpose of anticipating the trial of an

issue in a court of co-ordinate jurisdiction.” Quarles, 92 F.2d at 324. As the United States

Court of Appeals for the Fourth Circuit stated in Quarles, “The object of the statute is to afford

a new form of relief where needed, not to furnish a new choice of tribunals or to draw into

the federal courts the adjudication of causes properly cognizable by the courts of the states.”

Id.

       In this case, TruGreen claims that AGS has improperly continued to demand payments

under the RPOA for what TruGreen alleges to be unearned or unrecoverable fees. (ECF No.

32 ¶ 55 *SEALED*.) TruGreen seeks a declaratory judgment that states that TruGreen owes

no further funds to AGS pursuant to the RPOA. (Id. ¶ 56 *SEALED*.) Given that this case

involves two competing claims for breach of the Agreement, adjudicating this claim in the


                                                 15
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 16 of 18



context of a Declaratory Judgment would not serve any useful purpose. What, if any, damages

are due to either party will become relevant upon the resolution of those competing claims.

Until that time, this Court’s opinion with respect to Count IV would be merely advisory. This

Court in the exercise of its discretion declines to consider the Plaintiff’s claim for Declaratory

Judgment, and Count IV is DISMISSED.

       D. Recoupment/Setoff (Count V)

       In Count V, TruGreen asks this Court to hold that TruGreen is entitled to recoupment

and/or setoff from AGS any amounts it would otherwise owe under the Agreement in lieu of

the damages caused to it by AGS’s breach of the RPOA and other misconduct. (ECF No. 32

¶ 61 *SEALED*.) Maryland law recognizes both recoupment and setoff as viable legal

theories. See Pines Plaza Ltd. P’ship v. Berkley Trace, LLC, 66 A.3d 720, 733 n.22 (Md. 2013)

(quoting Imbesi v. Carpenter Realty Corp., 744 A.2d 549 (Md. 2000)). However, the Fourth Circuit

has held that under Maryland law, “plaintiffs may not bring affirmative actions for

recoupment.” Carter v. Mortg. Elec. Registration Sys., Inc., 680 F. App’x 178, 180 (4th Cir. 2017)

(citing Bull v. United States, 295 U.S. 247, 262 (1935)). In Carter, the Court affirmed the district

court’s dismissal of the plaintiff’s claim for recoupment alleged as a “stand-alone cause of

action.” Id. The proper vehicle for a claim for recoupment or setoff is an affirmative defense.

Id. (citing Bull v. United States, 295 U.S. 247, 262 (1935)). TruGreen asserts recoupment/setoff

as an affirmative defense in its Answer to AGS’s Counterclaim. (See Affirmative Defense Y,

ECF No. 20.) In accordance with Fourth Circuit precedent, Count V is DISMISSED.

       E. Damages




                                                16
        Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 17 of 18



       In its Motion to Dismiss, AGS not only sought dismissal of all five counts of the

Amended Complaint, but also that this Court enter an order foreclosing TruGreen from

recovering any damages for any of its claims, or in the alternative, an order barring TruGreen

from recovering anything other than legitimate compensatory damages arising directly from

breach of the RPOA. (See ECF No. 38-1 at 16.) AGS pointed to Section 11.1 of the RPOA,

entitled “Exclusion of Damages,” which provides that “in no event,” either AGS or TruGreen

shall recover “indirect, incidental, punitive, exemplary, reliance or special or consequential

damages, including damages for lost profits, loss of use, business interruption, or loss of data

in connection with or arising out of [the RPOA].” (See RPOA § 11.1, ECF No. 14-1

*SEALED*.) While this section is entitled “Exclusion of Damages,” the inclusion of such

provision does not mean that all damages must be excluded. Section 11.1 must be read in the

context of the entire RPOA. See Jones v. Hubbard, 740 A.2d 1004, 1016 (Md. 1999). Section

11.2 imposes a damages cap of $8 million, implying some form of damages is permitted. (See

RPOA § 11.2, ECF No. 14-1 *SEALED*.) However, this Court does not believe that an

order related to the availability of certain damages for either party is appropriate at this stage

of this case. This is an issue that may be addressed at trial. The Defendant’s Motion to

Dismiss with respect to damages is DENIED.

                                       CONCLUSION

       For these aforegoing reasons, and the reasons stated on the record at the hearing of

February 18, 2021, the Defendant AGS’s Motion to Dismiss (ECF No. 38) was DENIED IN

PART and GRANTED IN PART. Specifically, this Court GRANTED the Motion with

respect to Counts II, III, IV, and V of the Plaintiff TruGreen’s Amended Complaint and such


                                               17
       Case 1:20-cv-00335-RDB Document 74 Filed 02/23/21 Page 18 of 18



counts are DISMISSED. This Court DENIED the Motion with respect to Count I and the

Defendant’s request to enter an order determining the availability of damages. Such rulings

were confirmed in a Letter Order on February 18, 2021 (ECF No. 71).



Dated: February 23, 2021.

                                      ___________/s/________
                                      Richard D. Bennett
                                      United States District Judge




                                            18
